DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0324889 Stenzel.
Regarding claim 1, Stenzel teaches a film for laminated glass (paragraph 0001), the film comprising: 
a surface embossing pattern formed on at least a portion of one side of the film,
wherein the surface embossing pattern comprises convexities (elevations a and webs b), and concavities (valley bottoms c) separating the convexities from one another (paragraph 0013),
each of the convexities is surrounded by some of the concavities (figure 1), and
an average area of the convexities is 0.007854-0.442 mm2 (paragraph 0022, where a diameter of 100-750 microns for the elevations a results in an area of 0.007854-0.442 mm2). 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent 2 reads on the claimed range 0.01-4.00 mm2. 
Regarding claim 2, Stenzel teaches that the concavities intersect with each other to form lines, and each of the lines has two or more breakpoints at which a direction of the line changes (figure 1).
Regarding claim 3, Stenzel teaches that each one of the convexities a shares some of the concavities with ones of the convexities b that are adjacent to the one convexity (where convexity a and convexity b share concavity c in a vertical direction on the page in figure 1), and
both of a shape and an area of each of the convexities that are adjacent to the one convexity is different from both of a shape and an area of the one convexity (figure 1).
Regarding claim 4, Stenzel teaches that the convexities that are adjacent to the one convexity are eight convexities (figure 1).
Regarding claim 5, Stenzel teaches that the surface embossing pattern formed on at least a portion of the one side of the film is a first surface embossing pattern,
the film further comprises a second surface embossing pattern formed on a least a portion of another side of the film (paragraph 0029),
the second surface embossing pattern comprises convexities and concavities separating the convexities of the second surface embossing pattern from one another (figure 1), and
shapes of the convexities in a unit area of 1 cm2 of the first surface embossing pattern are different from shapes of the convexities in a unit area of 1 cm2 of the second surface embossing pattern (paragraphs 0027 and 0028, where the first surface pattern and the second surface pattern comprise different base shapes).

    PNG
    media_image1.png
    416
    527
    media_image1.png
    Greyscale
Regarding claim 6, Stenzel teaches that the one side of the film comprises a concavity A, a concavity B, and a concavity C in a unit area of 1 cm2, 
the concavity B is adjacent to the concavity A,
the concavity C is adjacent to the concavity B, and
a distance between the concavity A and the concavity B is different from a distance between the concavity B and the concavity C (see annotated figure 1 to the right).
Regarding claim 7, Stenzel teaches that there are 960-6336 convexities a in a unit area of 1 cm2 of the first surface embossing pattern (paragraphs 0022-0023 and Table, where paragraphs 0022 and 0023 teach the width of elevations a and b from concavity to concavity, such that each width of a + width of b = 0.150-1 mm, resulting in 10-66 repetitions in 1 cm, and Table teaches elevation a spacing of 0.410 mm, resulting in 24 repetitions in 1 cm. Because of the staggered arrangement of the elevations a, each unit width and each unit spacing includes two elevations a. Such that 20 elevations up x 48 elevations across = 960 elevations in 1 cm2, and 132 elevations up x 48 elevations across = 6336 elevations in 1 cm2.), and
a standard deviation of areas of the convexities in the unit area of 1 cm2 of the first surface embossing pattern is non-zero (Table, where the measurements are “approx.” such that some variation is present).
Stenzel does not teach the value of the standard deviation. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a standard deviation between 0.01-0.4 because a low standard deviation means that there is little variation in the measurements, resulting in a more regular product. 

an internal angle of each of the vertexes of the polygon is more than 40° and less than 180° (figure 1, elevations a being octagons, angle of ~135° and elevations b being rectangles, angle of 90°).
Regarding claims 9 and 10, Stenzel does not teach exact internal angles for all of the vertexes of elevation a.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the shape of the angles since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (MPEP 2144.04 Section IV Part B). Therefore, without a showing of criticality, the regularity or irregularity of the angles do not impart patentability to the claim.
Regarding claim 11, Stenzel does not explicitly teach the deaeration performance. However, as Stenzel satisfies all of the previous limitations, Stenzel’s materials (polyvinyl acetal, paragraph 0032) and method (embossing, paragraph 0035) are indistinguishable from the claimed materials (polyvinyl acetal, as-filed spec paragraph 0122-0123) and method (embossing, as-filed spec paragraph 0009). Therefore, it is reasonable to expect that Stenzel’s value of deaeration performance of the film at 40 °C is 80% or more of a value of deaeration performance of the film at 20 °C. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I). 
a is an octagon, and convexity b is a quadrilateral (paragraph 0028 and figure 1). 
Regarding claim 13, Stenzel teaches that the concavities intersect with each other to form a line that begins at a start point where one of the concavities intersects a first edge (left side of product, figure 1) of the surface embossing pattern, and extends along intersecting ones of the concavities to an end point where another one of the concavities intersects a second edge (right side of product, figure 1) of the surface embossing pattern (figure 1, where the concavity lines extend end-to-end on the product).
Regarding claim 14, Stenzel does not explicitly teach that 80% or more of the convexities in a unit area of 1 cm2 of the surface embossing pattern have an area satisfying the following equation: 
0.4 x Sm ≤ Sni ≤ 1.6 x Sm
where Sni is an area of a convexity in the unit area of 1 cm2, and Sm is an average area of the convexities in the unit area of 1 cm2. However, Stenzel does teach that the convexities a are all approximately the same size (figure 3), such that Sm is approximately equal to Sni. A value of ~1 falls between 0.4 and 1.6. 
Regarding claim 15, Stenzel teaches that the surface embossing pattern formed on at least a portion of the one side of the film is a first surface embossing pattern,
the film for laminated glass further comprises a second surface embossing pattern formed on at least a portion of another side of the film opposite to the one side of the film (paragraph 0029),

the concavities of the first surface embossing pattern comprise a first concavity and a third concavity,
the concavities of the second surface embossing pattern comprise a second concavity and a fourth concavity,
the first concavity, the second concavity, the third concavity, and the fourth concavity are disposed in a unit area of 1 cm2 of the film when the film is viewed in a direction perpendicular to the one side of the film and the other side of the film,
the first concavity and the second concavity are adjacent to each other and a distance between the first concavity and the second concavity is d1 when the film is viewed in the direction perpendicular to the one side of the film and the other side of the film,
the third concavity and the fourth concavity are adjacent to each other and a distance between the third concavity and the fourth concavity is d2 when the film is viewed in the direction perpendicular to the one side of the film and the other side of the film (figure 1). 
Stenzel does not explicitly teach that d1 and d2 are different from each other. However, Stenzel does discuss that the pattern on the first and second surfaces may be at angles to each other (paragraph 0030). When the patterns are not aligned, there will be variation in the distances that concavities are apart because the concavity lines are no longer parallel. Therefore, while not explicitly stated, there must be instances across the film where d1 and d2 are not equal to each other. 
Regarding claim 16, Stenzel teaches a method of manufacturing a film for laminated glass, the method comprising: 

transferring the first pattern of the first embossing pattern transfer device to one side of the untreated film, and transferring the second pattern of the second embossing pattern transfer device to another side of the untreated film opposite the one side of the untreated film, thereby preparing a film for laminated glass (paragraph 0035), 
wherein the first pattern of the first embossing pattern transfer device comprises first non-protrusions, and first protrusions separating the first non-protrusions from one another and being connected to each other so that each of the first non-protrusions is surrounded by some of the first protrusions, 
the second pattern of the second embossing pattern transfer device comprises second non-protrusions, and second protrusions separating the second non-protrusions from each other and being connected to each other so that each of the second non-protrusions is surrounded by some of the second protrusions (figure 3), 
one side of the film for laminated glass comprises a first surface embossing pattern, 
another side of the film for laminated glass opposite the one side of the film for laminated glass comprises a second surface embossing pattern, 
the first surface embossing pattern comprises: 
first convexities corresponding to the first non-protrusions of the first pattern of the first embossing pattern transfer device; and 
first concavities corresponding to the first protrusions of the first pattern of the first embossing pattern transfer device, the first concavities separating the first convexities from each 
the second surface embossing pattern comprises: 
second convexities corresponding to the second non-protrusions of the second pattern of the second embossing pattern transfer device; and 
second concavities corresponding to the second protrusions of the second pattern of the second embossing pattern transfer device, the second concavities separating the second convexities from each other and being connected to each other so that each of the second convexities is surrounded by some of the second concavities (figure 1, where the patterns on both surfaces are represented by figure 1), 
an average area of the first convexities is 0.01 mm2 to 4.00 mm2, and 
an average area of the second convexities is 0.01 mm2 to 4.00 mm2 (Table, and paragraph 0035, where the approximate diameter of elevation a is 0.310 mm such that the area is approximately 0.075 mm2 for both first and second convexities).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781